DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Rejoinder
Claims 1, 2, 3, 5, 6, 7 and 8 are allowable. Claims 5-8, previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requires inventions I, II, III and IV, as set forth in the Office action mailed on 4/14/21, is hereby withdrawn and claims 5-8 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 1, 2, 3, 5, 6, 7, 8 is/are allowable over the following reference(s): 

This reference fails to teach the mmol of Ag and Ga in the catalyst.

Also attached is the Inge reference: Inge “Ag nanoparticles on mixed Al2O3-Ga2O3. . . “, which describes a method of making a Ag-Ga2O3 compound that is similar to the method used in example 1 of this specification.  For example, see example 2.2 of the Inge reference.  However, the amount used in these examples is not in terms of mmol/g.  Nonetheless, a comparison of these concentrations shows that 0.054 mmol of AgNO3 is used (see section 2.2, para. 1). The reference does not specify a gallium concentration in the range claimed and the amount of silver used is far lower than the concentration used in example 1 of the specification. 
Therefore, it is clear Ono and Inge do(es) not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



December 21, 2021